Exhibit 10.5

 

RESTRICTED STOCK UNIT AGREEMENT

 

UNDER THE MAC-GRAY CORPORATION
2005 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:

 

No. of Restricted Stock Units Granted:

 

Grant Date:

 

Final Acceptance Date:

 

 

Pursuant to the Mac-Gray Corporation 2005 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Mac-Gray Corporation (the “Company”)
hereby grants a deferred stock award consisting of the number of Restricted
Stock Units listed above (an “Award”) to the Grantee named above.  Each
Restricted Stock Unit shall relate to one share of Common Stock, par value $0.01
per share (the “Stock”) of the Company specified above, subject to the
restrictions and conditions set forth herein and in the Plan.

 


1.             ACCEPTANCE OF AWARD.  THE GRANTEE SHALL HAVE NO RIGHTS WITH
RESPECT TO THIS AWARD UNLESS HE OR SHE SHALL HAVE ACCEPTED THIS AWARD PRIOR TO
THE CLOSE OF BUSINESS ON THE FINAL ACCEPTANCE DATE SPECIFIED ABOVE BY SIGNING
AND DELIVERING TO THE COMPANY A COPY OF THIS AWARD AGREEMENT.  ANY CONSIDERATION
DUE TO THE COMPANY ON THE ISSUANCE OF THE AWARD HAS BEEN DEEMED TO BE SATISFIED
BY PAST SERVICES RENDERED BY THE GRANTEE TO THE COMPANY.


 


2.             RESTRICTIONS ON TRANSFER OF AWARD.


 


(A)           THE AWARD MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR
OTHERWISE ENCUMBERED OR DISPOSED OF BY THE GRANTEE UNTIL (I) THE RESTRICTED
STOCK UNITS HAVE VESTED AS PROVIDED IN SECTION 3 OF THIS AGREEMENT AND
(II) SHARES OF STOCK HAVE BEEN ISSUED TO THE GRANTEE.


 


(B)           IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
IS VOLUNTARILY OR INVOLUNTARILY TERMINATED FOR ANY REASON PRIOR TO THE
SATISFACTION OF THE VESTING CONDITIONS SET FORTH IN SECTION 3 BELOW, ANY
RESTRICTED SHARES THAT HAVE NOT VESTED AS OF SUCH DATE SHALL AUTOMATICALLY AND
WITHOUT NOTICE TERMINATE, BE FORFEITED AND BE AND BECOME NULL AND VOID, AND
NEITHER THE GRANTEE NOR ANY OF HIS OR HER SUCCESSORS, HEIRS, ASSIGNS, OR
PERSONAL REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER RIGHTS OR INTERESTS IN
SUCH UNVESTED RESTRICTED STOCK UNITS.


 


3.             VESTING OF RESTRICTED STOCK UNITS.  THE RESTRICTIONS AND
CONDITIONS IN SECTION 2 OF THIS AGREEMENT SHALL LAPSE ON UP TO ONE THIRD (1/3)
OF THE RESTRICTED STOCK UNITS FOLLOWING EACH OF THE COMPANY’S THREE SUCCEEDING
FISCAL YEARS COMMENCING WITH THE FISCAL YEAR IN WHICH THIS AWARD WAS GRANTED
(EACH, A “FISCAL YEAR”) ON THE DATE (THE “VESTING DATE”) ON WHICH THE COMMITTEE
MAKES A DETERMINATION THAT THE COMPANY HAS ACHIEVED THE PERFORMANCE MEASURE (AS
DEFINED BELOW) TARGET AMOUNT ESTABLISHED BY THE COMMITTEE FOR SUCH FISCAL YEAR,
PROVIDED THAT THE GRANTEE IS AN EMPLOYEE OF THE COMPANY OR A SUBSIDIARY ON SUCH
VESTING DATE.  THE ACTUAL NUMBER OF RESTRICTED STOCK UNITS THAT WILL VEST ON A
PARTICULAR VESTING DATE WILL DEPEND ON THE PERCENTAGE OF THE PERFORMANCE MEASURE
TARGET AMOUNT THE COMPANY ACHIEVED FOR THE PREVIOUS FISCAL YEAR BASED ON THE
FOLLOWING PERCENTAGE THRESHOLDS:


 

--------------------------------------------------------------------------------


 


IF THIS % OF THE PERFORMANCE MEASURE IS ACHIEVED
(WITHOUT ROUNDING):


 


THIS % OF ONE THIRD (1/3) OF THE RESTRICTED STOCK UNITS WILL
BECOME VESTED ON THE VESTING DATE:


LESS THAN 101%


 


0.00%


101%


 


10%


102%


 


20%


103%


 


30%


104%


 


40%


105%


 


50%


106%


 


60%


107%


 


70%


108%


 


80%


109%


 


90%


110%


 


100%


 

For purposes of this Section 3, the “Performance Measure” shall mean, for any
Fiscal Year, the quotient obtained by dividing (x) the difference between
(a) the Company’s earnings before interest, taxes, depreciation and amortization
(EBITDA) for such Fiscal Year, less (b) the Company’s interest expense and
capital expenditures for such Fiscal Year, by (y) the weighted average number of
shares of Stock outstanding for such Fiscal Year determined on a diluted basis
using the treasury stock method, all as determined by reference to the Company’s
audited financial statements for such Fiscal Year.  The Committee shall review
the Company’s audited financial statements promptly after their preparation each
year to determine the percentage of the Performance Measure target amount that
was achieved for purposes of this Section 3.

 

If on any Vesting Date all or some of the Restricted Stock Units do not vest
because the conditions of this Section 3 are not fully satisfied, then such
unvested Restricted Stock Units shall automatically and without notice
terminate, be forfeited and become null and void, and neither the Grantee nor
any of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such forfeited Restricted
Stock Units.

 


4.             DIVIDEND EQUIVALENTS.


 


(A)           IF ON ANY DATE THE COMPANY SHALL PAY ANY DIVIDEND ON SHARES OF
STOCK OF THE COMPANY, THE NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE
GRANTEE SHALL, AS OF SUCH DATE, BE INCREASED BY AN AMOUNT DETERMINED BY THE
FOLLOWING FORMULA:


 

W = (X multiplied by Y) divided by Z, where:

 

W = the number of additional Restricted Stock Units to be credited to the
Grantee on such dividend payment date;

 

X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to the Grantee as of the record date of the dividend;

 

2

--------------------------------------------------------------------------------


 

Y = the cash dividend per share amount; and

 

Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.

 


(B)           IN THE CASE OF A DIVIDEND PAID ON STOCK IN THE FORM OF STOCK,
INCLUDING WITHOUT LIMITATION A DISTRIBUTION OF STOCK BY REASON OF A STOCK
DIVIDEND, STOCK SPLIT OR OTHERWISE, THE NUMBER OF RESTRICTED STOCK UNITS
CREDITED TO THE GRANTEE SHALL BE INCREASED BY A NUMBER EQUAL TO THE PRODUCT OF
(I) THE AGGREGATE NUMBER OF RESTRICTED STOCK UNITS THAT HAVE BEEN AWARDED TO THE
GRANTEE THROUGH THE RELATED DIVIDEND RECORD DATE, AND (II) THE NUMBER OF SHARES
OF STOCK (INCLUDING ANY FRACTION THEREOF) PAYABLE AS DIVIDEND ON ONE SHARE OF
STOCK.  ANY ADDITIONAL RESTRICTED STOCK UNITS SHALL BE SUBJECT TO THE VESTING
AND RESTRICTIONS OF THIS AGREEMENT IN THE SAME MANNER AND FOR SO LONG AS THE
RESTRICTED STOCK UNITS GRANTED PURSUANT TO THIS AGREEMENT TO WHICH THEY RELATE
REMAIN SUBJECT TO SUCH VESTING AND RESTRICTIONS, AND SHALL BE PROMPTLY FORFEITED
TO THE COMPANY IF AND WHEN SUCH RESTRICTED STOCK UNITS ARE SO FORFEITED.


 


5.             RECEIPT OF SHARES OF STOCK.


 


(A)           AS SOON AS PRACTICABLE FOLLOWING EACH VESTING DATE, THE COMPANY
SHALL ISSUE TO THE GRANTEE A CERTIFICATE REPRESENTING THE NUMBER OF SHARES OF
STOCK EQUAL TO THE AGGREGATE NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE
GRANTEE THAT HAVE VESTED PURSUANT TO SECTION 3 OF THIS AGREEMENT ON SUCH DATE
AND THE GRANTEE SHALL THEREAFTER HAVE ALL THE RIGHTS OF A STOCKHOLDER OF THE
COMPANY WITH RESPECT TO SUCH SHARES, INCLUDING VOTING AND DIVIDEND RIGHTS, AND
SUCH SHARES OF STOCK SHALL NOT BE RESTRICTED BY THE PROVISIONS HEREOF.


 


(B)           UPON A SALE EVENT, THE COMPANY SHALL ISSUE TO THE GRANTEE THE
NUMBER OF SHARES OF STOCK EQUAL TO THE AGGREGATE NUMBER OF RESTRICTED STOCK
UNITS CREDITED TO THE GRANTEE ON SUCH DATE IN FULL SATISFACTION OF SUCH
RESTRICTED STOCK UNITS; PROVIDED, HOWEVER, THAT IN THE EVENT THE COMPANY IS
INVOLVED IN A TRANSACTION IN WHICH SHARES OF STOCK WILL BE EXCHANGED FOR CASH OR
OTHER CONSIDERATION, THE GRANTEE SHALL RECEIVE CASH OR OTHER CONSIDERATION EQUAL
IN VALUE TO THE AGGREGATE NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE
GRANTEE ON THE DATE OF THE SALE EVENT.


 


6.             INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS AND
CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE ADMINISTRATOR SET FORTH IN
SECTION 2(B) OF THE PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE
MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED HEREIN.


 


7.             TAX WITHHOLDING.  THE GRANTEE SHALL, NOT LATER THAN THE DATE AS
OF WHICH THE RECEIPT OF THIS AWARD BECOMES A TAXABLE EVENT FOR FEDERAL INCOME
TAX PURPOSES, PAY TO THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE
ADMINISTRATOR FOR PAYMENT OF ANY FEDERAL, STATE, AND LOCAL TAXES REQUIRED BY LAW
TO BE WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT.  THE GRANTEE MAY ELECT TO HAVE
SUCH MINIMUM TAX WITHHOLDING OBLIGATION SATISFIED, IN WHOLE OR IN PART, BY
(I) AUTHORIZING THE COMPANY TO WITHHOLD FROM SHARES OF STOCK TO BE ISSUED, OR
(II) 


 


3

--------------------------------------------------------------------------------



 


TRANSFERRING TO THE COMPANY, A NUMBER OF SHARES OF STOCK WITH AN AGGREGATE FAIR
MARKET VALUE THAT WOULD SATISFY THE WITHHOLDING AMOUNT DUE.


 


8.             NO OBLIGATION TO CONTINUE EMPLOYMENT.  NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS OBLIGATED BY OR AS A RESULT OF THE PLAN OR THIS AGREEMENT TO
CONTINUE THE GRANTEE IN EMPLOYMENT AND NEITHER THE PLAN NOR THIS AGREEMENT SHALL
INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO
TERMINATE THE EMPLOYMENT OF THE GRANTEE AT ANY TIME.


 


9.             NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO
THE GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH
OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN
WRITING.


 


 

 

MAC-GRAY CORPORATION

 

 

 

 

 

By:

 

 

 

Name; Stewart G. MacDonald

 

 

Title: Chief Executive Officer

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

 

 

Dated:

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------